Mr. Justice Trunkey
delivered the opinion of the court, April 17th 1882.
In 1857 John F. Armington gave the lot in controversy to his wife and the deeds were recorded on the 22d of January, 1852. Both Armington and his wife died before the beginning of this suit, and their children are the plaintiffs.
Malin’s judgment was entered in 1817, when Armington owned the lot, and revived April 1st 1852, after he had conveyed it, without notice to the terre-tenant whose deeds were recorded. Upon this judgment, in 1856, the lot was sold at sheriff’s sale, and the title of the purchaser has been vested in the defendants.
It is conceded by defendants that a terre-tenant has the right to notice of revival of a judgment, provided the conveyance to him or her, is one valid against the creditor sought to be affected thereby.
Haak’s Appeal, just decided, was governed by the controlling principle in this cause, namely, a prior lien-creditor cannot question the validity of his debtor’s conveyance. This is plain from the terms of the statute relating to fraudulent conveyances and accords with the decisions in Pennsylvania. The debtor conveys subject to the lien. He has a right, upon-such condition, to sell or give away his land, and if he does so fraudulently, the grantee’s title is good against all the world, except creditors and persons intended to be hindered, delayed or defrauded. A prior lien-creditor is not such person. The conveyance, whether bona fide or fraudulent as respects creditors who have no liens, is no obstruction or hindrance to the enforcement of payment of the prior lien, and such lien, by observance of the statutes relating to its revival, may be preserved till satisfied.
The plaintiffs were entitled to affirmance of their first, second, and third points. And if it was admitted, as it appears to have been, that the plaintiffs are the heirs of Catharine Armington and that John M. Armington is dead, their fifth point should also have been affirmed.
Judgment reversed, and venire facias de novo awarded.